Citation Nr: 1222037	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-02 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for skin problems/rashes to include as secondary to exposure to Agent Orange.  

2.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), to include an initial disability evaluation in excess of 30 percent and a disability evaluation in excess of 50 percent as of January 30, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to June 1969.  The Veteran was awarded the Combat Infantryman Badge and the Purple Heart, among other medals.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In a February 2012 Decision Review Officer Decision, the Veteran's PTSD was increased to 50 percent disabling, effective as of January 30, 2009.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The issue of entitlement to service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the pendency of this claim, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as sleep impairment, depression, disturbances of motivation and mood, and difficulty in establishing and maintaining effective relationships; it has not been manifested by symptomatology of such severity as to result in occupational and social impairment with deficiencies in areas such as work, family or judgment.  





	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability evaluation of 50 percent for PTSD, prior to January 30, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for establishing entitlement to a disability evaluation in excess of 50 percent for PTSD, at any time during the pendency of this claim, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection for PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records and VA treatment records.  Copies of private evaluations have also been incorporated into the claims file, and the Social Security Administration (SSA) informed VA in November 2011 that there are no medical records associated with the Veteran's disability benefits.  The Veteran was also afforded formal VA examinations in November 2007 and December 2011. The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Relevant Facts/Analysis

The Veteran submitted a private psychological evaluation dated August 2007 and prepared by a Doctor of Education with the initials F.V.G.  According to Dr. G, the Veteran suffered from difficulty sleeping, difficulty trusting people and avoiding crowds and being alone.  Diagnoses of PTSD and secondary emotional problems were assigned, along with a Global Assessment of Functioning (GAF) score of 40.  

Dr. G submitted another statement in support of the Veteran's claim in October 2007.  Dr. G corroborated the Veteran's statements as to what he experienced in a war setting, and indicated that veterans exposed to these situations need help learning new social skills, sleeping better at night, and communicating.  

The Veteran was afforded a VA psychiatric examination in November 2007.  The Veteran described his symptomatology as decreased interest, sleep disturbance and low energy.  It was noted that the Veteran lived an isolative lifestyle on his parents' farm where he gardened and cared for cattle.  Examination revealed the Veteran to be casually dressed with a cooperative attitude.  His affect was deemed to be normal and his mood to be depressed.  The Veteran was fully oriented in all spheres with no delusions or hallucinations.  Judgment and insight were intact and the Veteran denied suicidal or homicidal ideations.  The examiner found that the Veteran did not exhibit inappropriate behavior or obsessive/ritualistic behavior.  Impulse control was good and there were no episodes of violence.  The examiner found no problems with activities of daily living, aside from a slight problem with household chores.  Remote and recent memory was normal, but immediate memory was mildly impaired.  The Veteran also reported sleep problems, requiring one to two hours to fall asleep and waking up two to three times per night.  

The examiner diagnosed the Veteran with PTSD, chronic, moderately severe.  
A GAF score of 52 was assigned at this time.  The examiner concluded that this disability resulted in reduced reliability and productivity.  This was due to the Veteran's difficulty understanding and recalling complex command.  Disturbances in mood and motivation would also affect regular attendance and productivity.  Finally, the examiner opined that the Veteran would have great difficulty establishing effective work relationships.  It was not of such severity as to result in total occupational and social impairment or deficiencies in areas such as judgment, work or mood.  

The Veteran was admitted for a mental health evaluation on January 30, 2009.  The Veteran reported sleep problems related to troubling nightmares, as well as constant feelings of depression.  Evaluation revealed the Veteran's concentration to sometimes be poor.  The Veteran also endorsed occasional feelings of helplessness and hopelessness.  However, he denied any suicidal or homicidal ideations.  The Veteran did note that he became irritable with outbursts of anger and that he was tired most of the time.  A GAF score of 40 was assigned at the time of admission.  This score was increased to 60 at the time of discharge three days later.  

The record reflects that the Veteran continued to seek psychiatric treatment with VA on an outpatient basis after his inpatient treatment of January 2009.  The Veteran indicated in March 2009 that he was experiencing stress related to self-isolation and that he would become anxious when around people he did not know very well.  A September 2009 record reflects that the Veteran was experiencing poor sleep, increased anxiety and a desire to isolate himself from others.  There were no suicidal or homicidal ideations at this time.  A GAF score of 40 was assigned during an October 2009 mental health evaluation.  

The record also contains a statement from a VA Mental Health Social Worker dated October 2009.  According to this individual, the Veteran suffered from symptoms such as poor sleep due to nightmares, intrusive thoughts and anxiety in social settings.  It was also noted that the Veteran's anxiety was increasing due to his daily intrusive thoughts.  

In February 2010, the Veteran indicated that he was becoming even more isolated after his son moved out.  However, in May 2010, the Veteran did indicate that he was excited about going to a reunion of men whom he served with in Vietnam.  The Veteran again reported that he had been isolating himself during treatment in June 2010.  August 2010 records indicate that the Veteran was not sleeping well and that he was experiencing anxiety and stress in public spaces.  He again denied suicidal or homicidal ideations.  

A January 2011 VA treatment note indicates that the Veteran was having sleep problems and that he felt depressed at times.  He also reported anxiety and general restlessness.  It was noted that the Veteran lived a life of solitude and that he grew his own food and took care of numerous animals.  It was noted that the Veteran was rebuilding his home after a recent house fire.  A GAF score of 49 was assigned at this time.  Upon treatment in June 2011, the Veteran reported sleep problems due to troubling nightmares.  It was noted that the Veteran remained isolative, but he indicated he enjoyed going to auctions on occasions.  

The record contains a private evaluation prepared by Dr. G in September 2011.  It was noted that the Veteran lived alone the majority of the time, but that he did have a son who lived with him occasionally.  Dr. G listed the Veteran's symptomatology as hypervigilance, anger rages, recurrent dreams, continuous intrusive thoughts, flashbacks, trust issues and difficulty sleeping and concentrating.  Dr. G diagnosed the Veteran with PTSD and alcohol dependence to sedate and numb himself.  The Veteran's current GAF score was deemed to be 31 and his highest GAF score in the last year was 41.  

According to a VA November 2011 mental health note, the Veteran was still suffering from poor sleep and anger management issues.  He also reported loneliness and avoidance of people.  He denied suicidal or homicidal ideation or feelings of hopelessness at this time.  It was noted that the Veteran had a close relationship with his son, aside from some stress, and that they talked once to twice per week.  

The Veteran was most recently afforded a VA psychiatric examination in December 2011.  The Veteran was noted to live alone and have one son that he talked to regularly by phone.  The Veteran reported that he last worked in 2008 but was fired from that job because he could not perform well due to physical health problems and poor concentration.  Examination revealed a depressed mood with anxiety and suspiciousness.  The Veteran also suffered from chronic sleep impairment.  Mild memory loss was also noted, but there was no actual impairment of short or long-term memory loss.  The Veteran did not suffer from panic attacks, impaired impulse control or obsessive behavior.  There was no suicidal ideation either.  The Veteran's insight and judgment were also not impaired and the Veteran had no hallucinations.  The Veteran did have difficulty in establishing and maintaining effective work and social relationships, as well as difficulty in adapting to stressful circumstances.  The Veteran was also noted to be anxious when around people or in public spaces.  The examiner concluded that the Veteran did in fact suffer from PTSD and a GAF score of 51 was assigned.  The examiner was of the opinion that this disability resulted in occupational and social impairment with reduced reliability and productivity.  However, it did not result in impairment so severe as to result in deficiencies in most areas, such as work, family relations, judgment or thinking.  

A subsequent VA treatment record dated January 2012 reflects that the Veteran spent most of his time at home, aside from attending weekly animal auctions.  The Veteran reported poor sleep, financial stress and ongoing anger management issues.  His anger management issues were improving with medication.  He again denied suicidal or homicidal ideations, and his judgment and insight were deemed to be fair.  The Veteran was deemed to be logical and goal-directed with normal speech and cognition.  

The above evidence demonstrates that the Veteran is entitled to an initial disability evaluation of 50 percent for his service-connected PTSD.  The Veteran's PTSD is rated under Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, including Diagnostic Code 9411, at 38 C.F.R. § 4.130, a 50 percent disability evaluation is warranted when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

According to the November 2007 VA examiner, the Veteran suffered from moderately severe PTSD that resulted in reduced reliability and productivity.  This was due to symptomatology such as disturbances in motivation and mood, difficulty in understanding complex commands and difficulty in establishing effective work relationships.  Therefore, the Veteran clearly met the criteria for a higher disability evaluation of 50 percent as of this time.  

However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a higher disability evaluation of 70 percent at any time during the pendency of his claim.  A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

Private statements from Dr. G indicate that the Veteran suffers from impaired sleep, anger problems, impaired concentration and a tendency to self-isolate.  However, such symptomatology is contemplated by a 50 percent disability evaluation.  The November 2007 VA examiner also concluded that the Veteran's PTSD was not of sufficient severity to result in occupational and social impairment with deficiencies in most areas of his life.  He also did not suffer from symptoms of such severity as suicidal ideation, obsessional rituals, spatial disorientation, neglect of personal appearance and hygiene or an inability to establish and maintain effective relationships.  The record reflects that the Veteran has maintained a relationship with his son and that he stays in contact with other family members on occasion.  The Veteran has also indicated a desire to attend auctions, suggesting that there is at least some degree of social interaction.  The Veteran has consistently denied suicidal ideations since the examination of November 2007, and the VA examiner of December 2011 again concluded that the Veteran's PTSD was not of such severity as to result in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment or thinking.  As such, the preponderance of the evidence of record demonstrates that a higher disability evaluation of 70 percent is not warranted at any time during the pendency of this claim.  

In reaching the above conclusion, the Board has considered the GAF scores of record, which have ranged from 31 to 60 during the pendency of this claim.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A GAF score of 31 is illustrative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  While GAF scores are certainly relevant to the overall assigned disability level, they are not, in and of themselves, dispositive.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptomatology associated with the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The record reflects that the Veteran stays in contact with his son, has no delusions or impairment of thought processes, and has at least fair judgment.  As such, the actual symptomatology of record fails to support the assigned GAF score of 31.  In addition, it is unclear whether Dr. G is in fact qualified to assign a GAF score.  The record reflects that he is a Doctor of Education, rather than a licensed psychiatrist or psychologist.  This is of little consequence, however, as the preponderance of the evidence of record fails to meet the criteria of a GAF score of 31.  

The remaining GAF scores of record have fluctuated between 40 and 60.  The GAF score of 40 was assigned at the time of admittance to inpatient treatment, and his score was increased to 60 upon discharge three days later.  A GAF score of 60 reflects more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 51 was assigned upon examination in December 2012, which is reflective of the same moderate symptomatology.  The record also reflects a GAF score of 40 in October 2009.  Therefore, the GAF scores of record have consistently fluctuated and do not reflect a distinct period of time in which the Veteran's overall symptomatology would be more appropriately characterized as 70 percent disabling.  

The Board recognizes that the Veteran believes he is entitled to a higher disability evaluation for his PTSD.  The Veteran indicated in a June 2010 statement that he had problems sleeping, he would get angry on a daily basis, and that he could not enjoy life.  However, such symptomatology is fully compensated by a 50 percent disability evaluation.  The Veteran has not provided any evidence, lay or otherwise, to demonstrate entitlement to a higher disability evaluation.  As such, the statements provided by the Veteran in support of his claim fail to reflect entitlement to a higher disability evaluation.  

The Board further recognizes that the Veteran reported in a March 2009 statement that he was terminated from his employment due to his PTSD.  However, the Veteran indicated during his December 2011 VA examination that he was actually terminated because of his health problems, in addition to his inability to concentrate.  The VA examiners of record have also concluded that the Veteran's PTSD does not result in total occupational impairment.  The Board is not suggesting that the Veteran does not suffer from significant PTSD symptomatology.  The November 2007 VA examiner specifically stated that the Veteran's PTSD was moderately severe.  However, a 50 percent disability evaluation is meant to compensate a Veteran suffering from significant symptomatology, such as panic attacks, impairment of short and long-term memory, disturbances of motivation and mood and impaired judgment.  The Veteran's overall disability level is, therefore, most appropriately characterized as 50 percent disabling.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected PTSD include occupational and social impairment due to symptomatology such as decreased motivation and mood, impaired sleep, depression and periods of anger.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  This code also allows for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The evidence also does not suggest that the Veteran's PTSD has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation or that he has frequently been hospitalized because of this disability.  To meet the criteria for a 50 percent disability evaluation, there must be evidence of occupational and social deficiencies significant enough to result in reduced reliability and productivity, as demonstrated in this case.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether the application of staged ratings as enunciated by the Court, in the case of Fenderson v. West, would be in order.  See 12 Vet. App. 119 (1999).  However, as outlined above, at no time since the grant of service connection has the Veteran's symptomatology warranted a disability evaluation in excess of 50 percent.  As such, staged ratings are not warranted.  

The Board has considered whether the evidence of record warrants referral of a total disability evaluation based on individual unemployability (TDIU) claim in the present case.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (finding that a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  However, the record reflects that this issue was already denied by the RO in January 2010.  The Veteran did not submit a notice of disagreement to this decision, and as such, it is final.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that an initial disability evaluation of 50 percent is warranted for PTSD.  However, the preponderance of the evidence is against the claim of entitlement to a disability evaluation in excess of 50 percent at any time during the pendency of this claim, and as such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable to this claim.  The claim of entitlement to an initial disability evaluation of 50 percent for PTSD is granted.  


ORDER

An initial disability evaluation of 50 percent for PTSD is granted, subject to the criteria applicable to the payment of monetary benefits.
  


REMAND

The Veteran contends that he is entitled to service connection for a skin disorder.  Specifically, the Veteran has argued that he suffers from a skin rash due to exposure to Agent Orange during his service in Vietnam.  The Board notes that the Veteran's service in Vietnam is not in dispute and he is presumed to have been exposed to herbicidal agents such as Agent Orange.  See 38 U.S.C.A. § 1116(f).  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's claim was previously denied because there was no evidence of a current skin disability.  However, according to the Veteran's November 2007 VA examination, the Veteran suffered from a number of non-psychiatric illnesses, including a skin rash.  The Veteran was also afforded a psychological evaluation by a Dr. G in September 2011.  According to this psychologist, the Veteran was exposed to Agent Orange and suffered from skin diseases.  It is unclear what evidence, if any, was relied upon in making this assertion.  While this evidence fails to establish a currently diagnosed skin disability, it is at least evidence of a potential disability related to military service.  

The Board notes that the record does contain a skin test dated July 2008.  According to this test, there was no evidence of vasculitis or other histological abnormalities "based on the H & E stain."  Amyloid was also not detected following a Congo Red stain.  The probative value of this skin test is not clear, as it appears to only rule out a very limited number of skin disorders.  In fact, the test itself concedes that the analysis performed could not exclude the existence of these disorders because they were very focal.  As such, this document does not appear to rule out the existence of a present skin disability.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, there is evidence of herbicidal exposure during military service.  In addition, the Veteran has testified to a current skin rash.  This is certainly a matter the Veteran is competent to testify about.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  There is also evidence at least suggesting a possible relationship to Agent Orange.  Finally, the Veteran specifically requested that he be scheduled for an examination regarding this condition in February 2008 and March 2009.  As such, the Veteran must be scheduled for a VA dermatological examination before appellate review may proceed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the skin before an appropriate specialist.  The Veteran's claims file and a copy of this remand must be made available for review by the assigned examiner prior to the scheduled examination.  The examiner is asked to examine the Veteran, performing all indicated tests and studies, to determine whether he suffers from any skin disability(s).  If so, the examiner should indicate all diagnosed conditions, and opine as to whether it is at least as likely as not that any of them manifested during, or as a result of, active military service, to include as due to exposure to herbicidal agents.  The Board again notes that exposure to herbicides is conceded.  

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his claimed condition and its onset must be considered and discussed.  

2.  The RO/AMC should then review the claims file and all additional development to ensure that the mandates of this remand have been satisfied.  If additional development is deemed necessary, these steps should be taken prior to returning this case to the Board.  Finally, the RO/AMC should ensure that any document written in Spanish has been translated into English before returning this case to the Board to allow for a more expeditious review of this claim.  

3.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

By this remand the Board implies no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


